Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Patent Publication (2007/047827) to Abehasera et al. (cited by Applicant).
Regarding independent claim 1, Abehasera et al. discloses a cleaning cycle of an automatic swimming pool cleaner (pool robot) operating within a swimming pool (100) by determining the largest duration of time between two occurrences (distance between two walls) during a particular time interval (See page 6 lines 20-30; 10 lines 5-20 and claims 4, 10, 14, 17, and 23-25).
Regarding claim 2, Abehasera et al. discloses at least one of the two occurrences involves either a phase of a cleaning cycle or detection of a physical object (a wall) or portion of the swimming pool.
Regarding claim 3, Abehasera et al. discloses at least one of the two occurrences is selected from the group consisting of (1) a rotation of the cleaner, (i1) a detection by the cleaner of a wall of the swimming pool, (111) a scrubbing of a waterline of the swimming pool by the cleaner, (iv) a transition of the cleaner from 
Regarding independent claim 4, a method of defining a cleaning cycle of an automatic swimming pool cleaner (robot) operating within a swimming pool (100) by determining information concerning a rotation speed of the cleaner during a particular time interval (measured time between distance between two walls determines the velocity of the cleaner robot) (See page 6 lines 20-30; 10 lines 5-20 and claims 4, 10, 14, 17, and 23-25).
Allowable Subject Matter
2.	Claim 5 is allowed.
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant’s U.S. Patent Publication (2019/0243379) to Attar et al. has submitted by third party Applicant submitted on February 11, 2011 generally teaches a navigation of robotic pool cleaner that uses a controller to monitor a cleaner between two walls. Other prior art of record U.S. Patent Publication (2016/0145884) to Erlich et al. teaches a robotic pool cleaner that uses a controller to move the robot along predetermined paths in the pool.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723